—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner is an inmate at Woodbourne Correctional Facility in Sullivan County. After two urinalysis tests proved positive for the presence of barbiturates, petitioner was charged with *698violating a prison disciplinary rule prohibiting inmates from using controlled substances. A hearing ensued at which petitioner denied use of any controlled substance and attributed the positive test results to his consumption of various cold medications. Having been found guilty as charged, petitioner challenges the determination on the grounds that it is not supported by substantial evidence and that he was denied his right to present a defense because he was not permitted to test the urine samples himself or have independent tests of his blood and urine conducted.
The misbehavior report, results of the two positive urinalysis tests and testimony of correction officials who collected and tested petitioner’s urine provide substantial evidence supporting the administrative determination (see, Matter of Lahey v Kelly, 71 NY2d 135, 138). The evidence further revealed that the prescription medication petitioner was allegedly taking was either unavailable to any prisoner at the facility or would not produce a positive result for barbiturates, that the two tests performed on the collected specimen have been proven to be extremely accurate and that, given the passage of time, any additional tests conducted on petitioner’s blood or urine would not disprove that barbiturates were in his system when tested by correction officials. Accordingly, we reject his argument that he was denied the right to present a defense.
Cardona, P. J., Mercure, Crew III, Yesawich Jr. and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.